Citation Nr: 1032116	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to May 16, 2006, for a 10 
percent disability rating for residuals, fracture, mandible, 
bilateral subcondylar displaced symphysis (jaw disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, granted a 10 percent rating, effective 
June 15, 2006, for the Veteran's jaw disability as characterized 
on the first page of this decision.  The RO also continued a 
noncompensable evaluation for another service-connected 
disability of residuals of a fracture of the left zygomatic arch.  

In March 2007, the Veteran filed a notice of disagreement with 
respect to the November 2006 rating decision, specifically 
disagreeing with the "[e]ffective date of 10 percent evaluation 
of residuals, fracture, left zygomatic arch."  The RO sent the 
Veteran and his representative a letter dated in June 2007 
stating that the Veteran filed a notice of disagreement regarding 
an earlier effective date for a 10 percent evaluation for the 
left zygomatic arch disability.  The RO noted that the arch 
disability had not been increased to 10 percent, but was 
continued as noncompensable.  As such, the RO stated that no 
further action would be taken on the Veteran's March 2007 letter.  
In January 2008, the RO proffered a deferred rating action that 
found that the June 2007 letter to the Veteran was in error and 
that the Veteran's March 2007 letter would serve as an notice of 
disagreement regarding the effective date of the Veteran's 
service-connected jaw disability.

The RO issued a statement of the case in May 2008 granting an 
earlier effective date of May 16, 2006, for the grant of a 10 
percent evaluation for the Veteran's service-connected jaw 
disability.  In the statement of the case, the RO explained that 
the Veteran's disagreement with the effective date of the 10 
percent evaluation for his jaw disability had been accepted and 
that the issue on appeal was clarified.  The Veteran filed his 
substantive appeal in May 2008. 

In April 2010, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veteran's 
Law Judge at the RO.  A transcript of these proceedings has been 
associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  A claim for an increased evaluation for the Veteran's 
service-connected jaw disability was first received by VA on June 
12, 2006.

2.  A VA treatment record dated May 16, 2006, reflects that the 
Veteran's jaw disability resulted in subjective complaints of 
chronic jaw pain and left temporal headaches with objective mild 
tenderness to deep/firm palpation along the left lower jaw and in 
the maxillary area on the left at the temporomandibular joint 
(TMJ), more nearly approximating moderate displacement of the 
mandible.

3.  The evidence fails to show a factually ascertainable increase 
in the Veteran's jaw disability prior to May 16, 2006.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than 
May 16, 2006, for the grant of an evaluation of 10 percent 
disabling for residuals, fracture, mandible, bilateral 
subcondylar displaced symphysis have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400, 4.149, 
Diagnostic Code 9904 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board observes that the Veteran's claim for an earlier 
effective date for the grant of a 10 percent rating for his jaw 
disability is a downstream issue from the original award of such 
benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(the Court held that as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").  In this case, the 
Veteran's increased rating was granted and an effective date was 
assigned in the rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d).  Here, the Veteran's service treatment records 
(STRs); post-service treatment records, including private 
treatment records and VA medical records; the Veteran's testimony 
before the Board; and statements submitted by or on behalf of the 
Veteran have been associated with the claims file.  Further, all 
identified treatment records have been obtained and considered.  
The Veteran did not provide any other information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that have not been requested or 
obtained.  Additionally, the Veteran was afforded a VA 
examination in September 2006 in order to ascertain the severity 
of his service-connected jaw disability. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  
Thus, the Veteran will not be prejudiced by the Board proceeding 
to the merits of his claim.




II. Law and Analysis

The Veteran seeks an effective date prior to May 16, 2006, for 
the grant of an evaluation of 10 percent for his service-
connected jaw disability.  He contends that the effective date 
for this increase should be June 14, 2005, the date he signed a 
claim for increase for such disability, which was received at the 
RO on June 17, 2005.

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an 
award cannot be earlier than the date of receipt of the 
application therefor. 38 U.S.C.A. § 5110(a).  The VA regulation 
applicable to effective dates for awards of increased 
compensation thus provides that the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of 
increased compensation in certain circumstances.  If the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of a claim for 
increased compensation, the increase is effective as of the 
earliest date the increase in disability was factually 
ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).

The Court has indicated that it is axiomatic that the fact that 
must be found, in order for entitlement to an increase in 
disability compensation to arise, is that the service- connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable." Id. at 521.

VA regulations define "application" or "claim" as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim is further defined as any 
communication or action from a Veteran or his duly authorized 
representative indicating an intent to apply for one or more 
benefits under the laws administered by the VA. 38 C.F.R. § 
3.155(a).  Such informal claim must identify the benefit sought.  
Id.  Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it was 
sent to the Veteran, it will be considered filed as of the date 
of receipt of the informal claim.  Id.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, provided such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  Evidence received from a private physician or 
layperson will also be accepted as a claim for an increase or to 
reopen when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability of 
entitlement to benefits.  The date of receipt of such evidence 
will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2).

In this case, the RO granted service connection for the Veteran's 
jaw disability in a December 1997 rating decision, and assigned a 
noncompensable evaluation, effective June 19, 1997.  On June 17, 
2005, the RO received an informal claim requesting a higher 
evaluation for his jaw disability.  In a rating decision issued 
in May 2006, the RO continued the noncompensable evaluation for 
the Veteran's jaw disability.  

On June 12, 2006, VA received the Veteran's claim for increase in 
his service-connected jaw disability.  While VA received such 
communication within one year of the issuance of the May 2006 
rating decision, the Board finds that such does not constitute a 
notice of disagreement.  In this regard, VA regulations provide 
that a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  Such further indicate that, 
while special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  Id.  In reference to his jaw disability, the Veteran's 
June 2006 communication specifically stated, "I also want to 
file a claim for increase for my [service-connected] jaw 
condition."  Additionally, in a subsequent statement, also 
received in June 2006, the Veteran stated "[p]lease reopen my 
claim for an increase in evaluation of my service connected jaw 
trauma.  I have received treatment at the Dole VAMC Dental Clinic 
where Dr. [] advised me to reopen my claim due to a worsening of 
my condition."  As the Veteran did not express dissatisfaction 
with the May 2006 rating decision or a desire for appellate 
review, the Board finds that his June 2006 communications may not 
be construed as notice of disagreements and, as such, VA first 
received his claim for an increased rating for his jaw disability 
on June 12, 2006.

In November 2006, the RO increased the evaluation of the 
Veteran's jaw disability to 10 percent disabling, effective June 
15, 2006.  In March 2007, the Veteran filed a notice of 
disagreement with the November 2006 rating decision contending 
that the effective date of the increase should be June 14, 2005, 
the date on his original claim for increase.  This notice of 
disagreement did not correctly identify the disability on appeal, 
but the RO, in a January 2008 deferred rating action, found that 
the Veteran's March 2007 letter should nevertheless serve as a 
notice of disagreement regarding the effective date of the 
Veteran's service-connected jaw disability.

In May 2008, the RO granted an earlier effective date of May 16, 
2006, for the increase in the Veteran's service-connected jaw 
disability.  The RO found that this was the earliest date that an 
increase in the Veteran's jaw disability was factually 
ascertainable.  In this decision, the RO also found that the date 
of receipt of the Veteran's claim for increase was June 12, 2006. 

In light of these facts, the Board finds that VA first received 
the Veteran's claim for increase in his service-connected jaw 
disability on June 12, 2006.  A review of the claims file also 
shows that there is no indication that the Veteran attempted to 
file a formal or informal increased compensation claim for this 
condition prior to this date.  In this regard, the Board observes 
that his June 2005 claim, and any other claim for an increased 
rating for the Veteran's jaw disability that is deemed to have 
been pending, was explicitly denied in the May 2006 rating 
decision.  In Williams v. Peake, 521 F. 3d 1348, 1351 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal Circuit 
held that a subsequent final adjudication of a claim that is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim.  
See also Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); 38 
C.F.R. §§ 3.160(c) (defining a "pending claim" as one that 
"has not been finally adjudicated"). 

Moreover, there is no communication from the Veteran, or an 
examination or hospitalization report, or a private treatment 
record meeting the definition under 38 C.F.R. § 3.157, that was 
received or dated between the time of the issuance of the May 
2006 rating decision and the receipt of his June 2006 claim.  
Therefore, the Board finds that that a claim for an increased 
evaluation for the Veteran's service-connected jaw disability was 
first received by VA on June 12, 2006.

Therefore, as the date of claim is June 12, 2006, the Board must 
now consider whether it is factually ascertainable that the 
Veteran's jaw disability underwent an increase in severity in the 
year prior to such date, i.e., between June 12, 2005, and June 
12, 2006.  

Under Diagnostic Code 9904, under which the Veteran's service-
connected jaw disability is rated, a 10 percent evaluation is 
warranted where there is moderate mandible displacement.  Slight 
displacement warrants a noncompensable evaluation, and severe 
displacement warrants a 20 percent evaluation.  A note to this 
code section states that this is dependent upon degree of motion 
and relative loss of masticatory function.  

A review of the evidence reflects that a VA treatment record 
dated May 16, 2006, shows that the Veteran's jaw disability 
resulted in subjective complaints of chronic jaw pain and left 
temporal headaches with objective mild tenderness to deep/firm 
palpation along the left lower jaw and in the maxillary area on 
the left at the TMJ, more nearly approximating moderate 
displacement of the mandible.  However, the evidence, dated 
before and after May 16, 2006, fails to show a factually 
ascertainable increase in the Veteran's jaw disability prior to 
such date.

Specifically, a review of the record shows that, at a January 
2006 VA dental examination, the Veteran was noted to have 
functional impairment due to loss of motion and masticatory 
functional loss due to missing teeth, military trauma, and motor 
vehicle accident in 1989.   Upon examination, the Veteran was 
indicated to have 8 missing teeth due to the motor vehicle 
accident that could be replaced with prosthesis.  The Veteran had 
no significant limitation on the inter incisal range of motion.  
Palpation produced right TMJ crepitus and let TMJ pain only.  The 
Veteran was noted to have moderate periodontitis.  A February 
2006 general VA examination noted the Veteran's history of 
fracture in his jaw from a motor vehicle accident in 1989 or 
1990, and that he occasionally has some jaw pain on the left side 
where the jaw was fractured.  Crepitus was felt at the 
temporomandibular joint.  There was no obvious deformity of the 
jaw on examination. The diagnosis was status post left mandible 
fracture with no loss of function.  

As such, the Board finds that evidence of record dated prior to 
May 16, 2006, does not show that the Veteran's jaw disability 
more nearly approximated moderate displacement of the mandible 
prior to May 16, 2006.  Additionally, the evidence dated after 
such date does not indicate that the Veteran met the criteria for 
a 10 percent rating for his jaw disability prior to May 16, 2006.  
Rather, such addressed the current severity of the Veteran's jaw 
disability.  Specifically, a June 2006 medical record reflects 
complaints of sporadic pain on the left side of the face and 
head.  The left condyle was not normal to palpation in function.  
Movement was not normal and crepitus was noted.  Likewise, at the 
September 2006 VA dental examination, it was noted that the 
Veteran complained of chronic headaches and jaw pain.  Range of 
motion of the mandible was within normal limits, but there was 
pain to palpation of the left TMJ in all functional movements.  
Palpation of the left condyle during functional movements 
revealed a pattern of the movement of the condyle that was 
asymmetric with the right side.  Crepitus was noted at the left 
TMJ.

Based on the foregoing, the Board concludes that the Veteran 
filed a claim of entitlement to an increased evaluation for his 
service-connected jaw disorder on June 12, 2006.  However, the 
medical evidence shows an ascertainable increase in the 
disability as of May 16, 2006.  As such, the Veteran has been 
assigned an effective date of May 16, 2006; however, as the 
evidence fails to show a factually ascertainable increase prior 
to such date, an earlier effective date for a 10 percent rating 
for his jaw disability is not warranted.    

In reaching such decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claim, 
such doctrine is not applicable and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

An effective date prior to May 16, 2006, for the grant of an 
evaluation of 10 percent disabling for residuals, fracture, 
mandible, bilateral subcondylar displaced symphysis, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


